DETAILED ACTION

I. Reissue Applications
1. 	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	Since this reissue application Control No. 16/436,417 (the ‘417 app) for the reissue of U.S. Patent No. US 8,625,049 (the ‘049 patent) filed on Jun. 10, 2019, which is after Sep. 16, 2012, the effective date of the Leahy-Smith America Invents Act (AIA ), all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  See MPEP § 1401.
2. 	Application Data Sheet (ADS)
 	The ADS filed on Jun. 10, 2019 is objected to because in the “Domestic Benefit” section, it only included an entry for the application as a continuation of the parent reissue application 14/967,790.  The ADS is required to include a first entry listing the present application as a reissue of the patent being reissued, i.e., the ‘409 patent. It also is required to include a second entry listing the application as a continuation (or divisional) of the parent reissue application 14/967,790 now US Pat. RE47541.  Without this, the application could be treated as a Bauman reissue instead of the continuation reissue.  A replacement ADS is required.  See Sections 5e and  

II. Consent of Assignees and Reissue Declaration
1. 	The written consent of the sole assignee, LG ELECTRONICS INC., signed by its Executive IP Manager, Jaeyoung Park, on Dec. 9, 2015, see form PTO-AIA -53, and submitted with a statement under 37 CFR 3.73(c) signed by the assignee representative, David D. Nelson, Reg. No. 47,818, filed on Jun. 10, 2019, see form PTO-AIA -96, in compliance with 37 CFR 1.172 is accepted and place in the file record.  See MPEP § 1410.01
2. 	The reissue declarations by the inventors, see Forms PTO/AIA /05, filed on Jun. 10, 2019 and Jan. 7, 2020 with this instant application, under 37 CFR §§ 1.63(a) and 1.175, have been fully considered but they are defective as follows:
● The Jun. 10, 2019 declaration is a copy from the declaration filed on Dec. 14, 2015 with the parent reissue application 14/967,790, now U.S. Pat. No. RE47541. The declaration is defective because the error which is relied upon to support the present reissue application is the same error that was already corrected in the parent reissue application 14/967,790; and the inventors’ statement of explanation of the error being corrected in a different way in compliance with 37 CFR 1.175(f)(2) has not been filed.  See MPEP § 1410. II. (D) (1).
● The Jan. 7, 2020 declaration, in its error statement, admitted that the application is a broadening reissue and identified the specific changes or amendments to the new independent claims 41, 61, and 66. The declaration is defective because it fails to identify a claim of the ‘049 patent claims that the application seeks to broaden in the error statement, see MPEP § 1412.03; 
 	Accordingly, the declarations are defective due to lack of a proper error statement justifying this continuation reissue application. A new declaration correcting that deficiency is required, as appropriate.

III. Response to Preliminary Amendments
1. 	Applicant’s Preliminary Amendments filed on Jan. 07, 2020 (the “Jan. 2020 Preliminary Amendment”) and on Jun. 10, 2019 (the “June 2019 Preliminary Amendment”) in compliance with 37 CFR 1.173 have been entered, and fully considered with the results set forth as follows:
 	a. Amendments to the Specification
 	Applicant’s amended paragraph at col. 1, lines 7-11 for the “Cross-Reference to Related Application(s)” section, see page 2 of the June 2019 Preliminary Amendment, is objected to because it does not provide the updated information regarding to the present application number, which is 16/436,417, and the second reissue application number 14/967,790, which is now the U.S. Pat. No. RE47,541. 
	Appropriate correction is required. 
b. Amendments to the Claims
	Applicant’s amendments to the claims, see pages 2-8 of the Jan. 2020 Preliminary Amendment and pages 5-10 of the June 2019 Preliminary Amendment, in compliance with 37 CFR 1.173(b)-(g) have been entered.  Original claims 1-18 and new claims 19-40 are canceled, and new claims 41-70 are added.  Thus, claims 41-70 are pending.  Of which, claims 41, 61 and 
 	c. Response to Arguments
 Applicant’s arguments, see pages 9-10 of the Jan. 2020 Preliminary Amendment and pages 5-10 of the June 2019 Preliminary Amendment, with respect to the issues of recapture and foreign priority claim have been fully considered and are persuasive.  
● No recapture – Overlooked aspects
The claims are directed to embodiments as illustrated in Figures 4A-4H, 5A-5B, 7, and 8A-8G, and described at col. 5 lines 6-19 and 50-57, col. 6 lines 4-40, and col. 11 line 49 to col. 12 line 30, which are “overlooked aspects” and were never claimed before.  Thus, it is agreed that there is no recapture.   MPEP § 1412.02.
 	● Foreign priority claim is perfected
 	Applicant’s claim foreign priority to KR 10-2010-0022199 filed on March 12, 2010 which was previously made in the original application for the ‘049 patent to be reissued and was repeated on the ADS filed on Jun. 10, 2019, is perfected in this reissue application to retain priority to the earlier effective filing date.  MPEP § 1417.
	● Upon a review of the claims of the present application and the ‘049 patent claims, the present application is a broadening reissue application due to the amendments to the claims. 
  	The examination results are set forth as follows.

IV. Prior Art References
 1. 	The cited prior art references are:
 	(1) U.S. Pat. No. 7,118,265 B2 Issued to Cho on Oct. 10, 2006 (“Cho”). 
(2) U.S. Pat. No. 7,248,307 B2 Issued to Han on Jul. 24, 2007 (“Han”). 
(3) U.S. Pat. No. 7,380,972 B2 Issued to Shimizu on Jun. 3, 2008 (“Shimizu”).
(4) U.S. Pat. No. 6,835,961 B2 Issued to Fukayama on Dec. 28, 2004 (“Fukayama”). 

V. Claim Rejections - 35 USC § 251
1. 	The reissue declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
2. 	Claims 41-70 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion of section II. 2 above in this Office action.  

VI. Allowable Subject Matter
1.  	For the purpose of indicating allowable subject matter discussed following, a reply with a Supplemental ADS and a new and proper declaration correcting the error deficiency identified in sections I.2 and II.2 above for overcoming the Specification and the ADS Objections, and the § 251 rejection of claims noted in sections I.2, III.1(a) and V.2 above, is filed.
2. 	Claims 41-70 are allowable over the prior art.
3. 	The following is a statement of reasons for the indication of allowable subject matter:  
	The invention is directed to a backlight unit 120 for a liquid crystal display (LCD) device 100.  The display device 100 comprising: a LCD panel 110, a backlight unit 120, a cover 130, a housing 135, and a driving unit 140, see Fig. 1, col. 2:25-38, and 2:47-49.  The backlight unit 120 includes optical sheets 250 that are configured to be mounted to the cover 130 using a plurality of holes (or slots) 251 provided on the optical sheet that material to corresponding a plurality of fixing parts (protrusions or rails) 310, see col. 7:5-20; wherein, the holes 251, which are positioned on the upper side 255 and lower side 256 of the optical sheet 250, are coupled to the fixing parts 310 provided on a step portion 315 of the side walls, i.e., 321, 322, 323 and 324, of the cover 300 to fix the optical sheet 250 to the cover 300 for reducing damage or misalignment to the optical sheet that may be caused by heat generated inside the display, see Fig. 7, and Abstract.
 	Regarding independent claim 40, which identifies, inter alia, the uniquely distinct features: “a first  plurality of holes at the first edge of the optical sheet and configured … and comprising at least a first upper hole, a second upper hole, and a third upper hole,”, “wherein the third upper hole has a smallest size among all of the first plurality of holes;” and “wherein a distance from a first side edge of the optical sheet to the third upper hole is different than a distance from the first side edge to both of the first lower hole and the second hole.” (claim 41, Figs. 4D, 7, 8D and 8F).
 	Regarding independent claim 61, which identifies, inter alia, the uniquely distinct features: “wherein the third upper hole has a smallest size among all of the first plurality of holes;”, “wherein a distance from a first upper hole to the third upper hole is different from a distance from the third upper hole to the second upper hole,”  and “wherein a distance along the second edge from a first lower hole to the first vertical axis is different than a distance along the second edge from the second lower hole to the first vertical axis.” (claim 61, Figs. 4A-4F, 7, 8D and 8F).
 	Regarding independent claim 66, which identifies, inter alia, the uniquely distinct features: “wherein the third upper hole has a smallest size among all of the first plurality of holes;”, “wherein a distance from a first upper hole to the third upper hole is different from a distance from the third upper hole to the second upper hole,”  and “wherein a distance along the second edge from a first lower hole to the first vertical axis is different than a distance along the second edge from the second lower hole to the first vertical axis.” (claim 66, Figs. 4A-4F, 7, 8D and 8F).
Whereas, the closest prior art references:
• The Cho patent (U.S. Pat. No. 7,118,265) discloses a liquid crystal display (LCD) device 800 comprising a backlight unit 500, a LCD panel 600, and a housing chassis 700, id. Fig. 13, and col. 9:36-38.  The backlight unit 500 includes a cover (a receiving container) 200, light source a second side 114 of the optical sheet 110, the first and second sides being opposite sides of the optical sheet 110, id. Figs. 7 and 11-12, col. 6:27-63; and wherein, a size of the plurality of first holes 152 is different from a size of the plurality of second holes 142, id. Figs. 7, 11 and 12.
•    The Han patent (U.S. Pat. No. 7,248,307) discloses a display device comprising a LCD display panel 106 having a plurality of electrodes and pixels, a backlight provided adjacent to the display panel, id. Fig. 5, col. 5:13-29, and col. 5:53-58. The backlight includes a light guide panel 110, a reflective sheet 112, a lamp light source 122, and optical sheets 108, id. col. 5:53-58. Wherein, the holes 118 defined at the ears 116a, 116b and 116c of the optical sheets 108 are inserted into the protrusions 120 of a main support cover 114 for securing the display panel 106 and the backlight, id. Figs. 5, 6 and 8, and col. 6:35-41.
•    The Shimizu patent (U.S. Pat. No. 7,380,972) discloses a liquid crystal backlight device comprising optical sheets 1, a diffusing plate 2, a cover (a shield, or frame) 3, lamps 4, lamp holders 5, and a reflecting plate 6, id. Figs. 10, 11A and 11B. Wherein, the optical sheets 1 and the diffusing plate 2 are provided with openings 2a at the sides or the peripheral, id. Figs. 3A, 3B, 10, 11A and 11B, and col. 7:51-57; and wherein, the cover 3 is provided with blocking projections 3a at locations corresponding to the openings 2a such that the blocking projections 3a can enter the openings 2a, id. Figs. 2, 3A and 3B, and col. 7:51-63. The Shimizu patent also discloses that the openings 2a and the locking projections 3a are designed such that they do not abut on each other so that the warping of the optical sheets can be reliably prevented, id. at Fig. 3B, and col. 7:26-40.
•    The Fukayama patent (U.S. Pat. No. 6,835,961) discloses a liquid crystal display device comprising: a display panel PNL, a backlight unit having a light source CFL and a light guide panel GLB, an optical sheet OPS provided between the display panel PNL and the backlight, a reflector RFS, and a cover including a lower frame MCA and an upper frame SHD, id. Figs. 1, 2 and 4. Wherein, columnar members, PIN-C and PIN-S, formed at the sides of the lower frame MCA of the cover, pass through the through holes (openings), HOL-C and HOL-S, formed in the projecting portions, TAB-C and TAB-S, or TAB, at the sides of the optical sheet OPS, id. Figs. 6, 10 and 11, or the through holes, HB, formed in the optical sheet OPS, id. Figs. 8 and 9, and col. 17:13-25; and wherein, the hole HOL-C is smaller than the second and the third holes HOL-S, id. Fig. 6, and col. 12:15-18. Wherein, the holes and columnar members can be formed of any suitable shapes or formed along the peripheries of the first and second pairs of sides of the optical sheet OPS or of the lower frame MCA, respectively, id. Figs. 3 and 6, 8-11, col. 5:24-26, col. 6:53-58, col. 8:5-21, col. 8:55-64.
Accordingly, the closest prior art references, Cho, Han, Shimizu, and Fukayama, each discloses conventional backlight systems for display devices, neither singularly nor in any combination, teach or suggest the above-identified underlined limitations of the claimed inventions.  
 	Regarding the dependent claims 42-60, 62-65 and 67-70, each directly or indirectly depends from base claim 41, 61 or 66, respectively, and is patentable at least by virtue of its dependence as well as for the citations of its additional features.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
VII. Information Disclosure Statements
1. 	With respect to the Information Disclosure Statements (forms PTO-1419, PTO/SB/08A and 08B or its equivalent) in compliance with 37 CFR 1.97 and 37 CFR 1.98 filed on 06/10/2019 and 07/02/2020, the information has been considered with this action, the information cited thereon has been considered to the extent suggested in the MPEP 609.05.  Any duplicate citations noticed by the examiner have been lined through.  See attached forms PTO-1419, PTO/SB/08A and 08B or its equivalent.

VIII. Conclusion
1. 	All pending claims 41-70 are rejected under AIA  35 U.S.C. 251.
2. 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,606,387 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
3. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew J. Fischer, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

Signed: 

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        




















Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992